Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 05/20/2022.  Presently claims 1-13 are pending. 

Response to Arguments
Claim objections have been withdrawn based upon applicant’s amendments.
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the phrase in lines 3-4 “a first side (profile)” render the claim indefinite because it is unclear if what is meant by this phrase.
As best understood and for the purpose of the examination, the Examiner interpreted “a first side” as “each vane or blade having a bottom portion with that presents a straight shape at a first side and a concave shape on a second side that is opposite to the first side”.
Regarding claim 13, the phrase in lines 3-4 “a first side (profile)” render the claim indefinite because it is unclear if what is meant by this phrase.
As best understood and for the purpose of the examination, the Examiner interpreted “a first side” as “each vane or blade having a bottom portion that presents a straight shape at a first side and a concave shape on a second side that is opposite to the first side”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sirotkin (RU2010107C1 attached NPL, English Machine translation) in view of Reiniger (US4245999A) and Young (US20110042498A1).

Regarding claim 1, Sirotkin disclose: 
a) a stator (figs.1-2: the fixing plate of the housing (1)) having circular geometry with a duct at one end (fig.1: (3)) for an output of the solid pulverized particles and a duct in a bottom part (fig.1: (2)) for the input of solid particles to be pulverized; 
Examiner notice: the Applicant disclose that the duct (fig.2: (10)) is located in the bottom part which faced the intake of the rotor (fig.2: (2) (Applicant’s figure 2);
The prior art of Sirotkin disclose the duct (fig.1: (2)) is located in the side part which faced the intake of the rotor (fig.1: (4));
However, the phrase of the bottom part is depending on how the device is illustrated; the Applicant device is oriented vertically; and the prior art of Sirotkin is oriented horizontally;
Therefore, the Examiner read the duct (2) is located in the bottom part.
b) a wheel or rotor (fig.1: (4)) with vanes or blades (fig.1: (4)), located inside the stator, which contains the following elements (paragraph 56): 
i) two vane fixing and mounting plates (fig.1: (5) and (6)) of circular shape; 
ii) a central axis (fig.1: (A)) to fit the fixing and mounting plates; 
iii) at least four separating and mounting bars (figs.1-2: (13)) that run parallel to the central axis (fig.1: (A)) and are attached perpendicularly through one of its ends to the fixing and mounting plates (fig.1: (5) and (6)); and 
iv) at least four vanes or blades (figs.1-2: (4)) that are joined to the central axis (fig.1: (A)) and located radially, generally flat; and 
c) a central securing assembly (fig.1: (7) and (8)).  

Sirotkin does not disclose where each vane or blade defines a lower inner slot forming a perforation through the vane or blade and located at the bottom of one of its sides and close to the duct in the bottom part, wherein the lower inner slot is operable to generate a low-frequency signal and higher-frequency harmonics to allow the material and the water particles inside the turbine to be atomized; and 
c) the central securing assembly for adjusting and securing all the elements that form the wheel or rotor.  

Young teaches a rotor (abstract), comprising: 
at least four vanes or blades (fig.1: (9) or fig.8: (10)) that are joined to the central axis (fig.1: (3)) and located radially, flat,
where each vane or blade defines a lower inner slot forming a perforation through the vane or blade and located at the bottom of one of its sides (fig.8: (11a)) (paragraphs 0054-0055), wherein the lower inner slot is operable to generate a low-frequency signal and higher-frequency harmonics to allow the material and the water particles inside the turbine to be atomized.
(the apparatus of Young carries out the limitation “which generates a low-frequency signal and higher-frequency harmonics to allow the material and the water particles inside the turbine to be atomized”, since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.);
	
Both of the prior arts Sirotkin and Young are related to a device that utilizing the centrifugal force for crushing the materials;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the vanes of the device of Sirotkin by the vanes as taught by Young in order to allow for reduction in the overall weight of the vanes and allow for greater agitation of the material to be comminuted during operation (Young :paragraph 0055); thereby having where each vane or blade defines a lower inner slot forming a perforation through the vane or blade and located at the bottom of one of its sides and close to the duct in the bottom part, wherein the lower inner slot is operable to generate a low-frequency signal and higher-frequency harmonics to allow the material and the water particles inside the turbine to be atomized, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Reiniger disclose:
a) a stator (fig.4: (117)) having circular geometry with a duct (fig.2: (Y)) at one end for the output of the solid pulverized particles and a duct (fig.2: (11)) for the input of solid particles to be pulverized;
b) a wheel or rotor (fig.4: (18)) with vanes or blades (figs.4-5: (120)), located inside the stator, which contains the following elements (col.9 last 16 lines-col.10 line 12):
i) two vane fixing and mounting plates of circular shape (fig.4: (145));
ii) a central axis to fit the fixing plates (figs.4-5: (18));
iii) at least four separating and mounting bars (see figs.4-5 below) run parallel to the central axis and attached perpendicularly through one of its ends to the fixing and mounting plates; and
iv) at least four vanes or blades (fig.5: (120)) that are joined to the central axis and located radially, generally flat, where each vane or blade has a lower inner slot (fig.6: (120b)) located at the bottom of one of its sides, which generates a low-frequency signal and higher-frequency harmonics to allow the material and the water particles inside the turbine to be atomized
(the apparatus of Reiniger carry out the limitation “which generates a low-frequency signal and higher-frequency harmonics to allow the material and the water particles inside the turbine to be atomized”, since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.)
; and
c) a central securing assembly for adjusting and securing all the elements that form the wheel or rotor (col.12 line 24-col.13 line 8).

Both of the prior arts Sirotkin and Reiniger are related to a device that utilizing the centrifugal force for crushing the materials;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sirotkin to have a central securing assembly for adjusting and securing all the elements that form the wheel or rotor as taught by Reiniger, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  



Regarding claim 7, Sirotkin disclose: 
a) a stator (figs.1-2: the fixing plate of the housing (1)) having circular geometry with a duct at one end (fig.1: (3)) for the output of the solid pulverized particles and a duct in the bottom part (fig.1: (2)) for the input of solid particles to be pulverized; 
Examiner notice: the Applicant disclose that the duct (fig.2: (10)) is located in the bottom part which faced the intake of the rotor (fig.2: (2) (Applicant’s figure 2);
The prior art of Sirotkin disclose the duct (fig.1: (2)) is located in the side part which faced the intake of the rotor (fig.1: (4));
However, the phrase of the bottom part is depending on how the device is illustrated; the Applicant device is oriented vertically; and the prior art of Sirotkin is oriented horizontally;
Therefore, the Examiner read the duct (2) is located in the bottom part.
b) a wheel or rotor (fig.1: (4)) with vanes or blades (fig.1: (4)), located inside the stator, which contains the following elements (paragraph 56): 
i) two vane fixing and mounting plates (fig.1: (5) and (6)) of circular shape; 
ii) a central axis (fig.1: (A)) to fit the fixing plates; 
iii) at least four separating and mounting bars (figs.1-2: (13)) that run parallel to the central axis (fig.1: (A)) and attached perpendicularly through one of its ends to the fixing and mounting plates (fig.1: (5) and (6)); and 
iv) at least four vanes or blades (figs.1-2: (4)) that are joined to the central axis (fig.1: (A)) and located radially, flat; and 
c) a central securing assembly (fig.1: (7) and (8)).  
Sirotkin does not disclose at least four vanes or blades that are joined to the central axis and located radially, where each vane or blade defines a lower inner slot forming a perforation through the vane or blade and located at the bottom of one of its sides and close to the duct in the bottom part, which generates a low- frequency signal and higher-frequency harmonics to allow the material and the water particles inside the turbine to be atomized; and 
c) a central securing assembly for adjusting and securing all the elements that form the wheel or rotor.  
II) putting the turbine into operation for the turbine to attain the required high speed;
III) inputting a current of air-borne solid particles under a condition of negative pressure or suction at the bottom of the turbine; and
IV) pulverizing the solid particles and dissociating the water within the solid particles.

Young teaches a rotor (abstract), comprising: 
at least four vanes or blades (fig.1: (9) or fig.8: (10)) that are joined to the central axis (fig.1: (3)) and located radially, flat,
where each vane or blade defines a lower inner slot forming a perforation through the vane or blade and located at the bottom of one of its sides (fig.8: (11a)) (paragraphs 0054-0055), wherein the lower inner slot is operable to generate a low-frequency signal and higher-frequency harmonics to allow the material and the water particles inside the turbine to be atomized.
(the apparatus of Young carries out the limitation “which generates a low-frequency signal and higher-frequency harmonics to allow the material and the water particles inside the turbine to be atomized”, since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.).
Both of the prior arts Sirotkin and Young are related to a device that utilizing the centrifugal force for crushing the materials;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the vanes of the device of Sirotkin by the vanes as taught by Young in order to allow for reduction in the overall weight of the vanes and allow for greater agitation of the material to be comminuted during operation (Young :paragraph 0055); thereby having where each vane or blade defines a lower inner slot forming a perforation through the vane or blade and located at the bottom of one of its sides and close to the duct in the bottom part, wherein the lower inner slot is operable to generate a low-frequency signal and higher-frequency harmonics to allow the material and the water particles inside the turbine to be atomized, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Reiniger disclose:
a) a stator (fig.4: (117)) having circular geometry with a duct (fig.2: (Y)) at one end for the output of the solid pulverized particles and a duct (fig.2: (11)) for the input of solid particles to be pulverized;
b) a wheel or rotor (fig.4: (18)) with vanes or blades (figs.4-5: (120)), located inside the stator, which contains the following elements (col.9 last 16 lines-col.10 line 12):
i) two vane fixing and mounting plates of circular shape (fig.4: (145));
ii) a central axis to fit the fixing plates (figs.4-5: (18));
iii) at least four separating and mounting bars (see figs.4-5 below) run parallel to the central axis and attached perpendicularly through one of its ends to the fixing and mounting plates; and
iv) at least four vanes or blades (fig.5: (120)) that are joined to the central axis and located radially, generally flat, where each vane or blade has a lower inner slot (fig.6: (120b)) located at the bottom of one of its sides, which generates a low-frequency signal and higher-frequency harmonics to allow the material and the water particles inside the turbine to be atomized
(the apparatus of Reiniger carry out the limitation “which generates a low-frequency signal and higher-frequency harmonics to allow the material and the water particles inside the turbine to be atomized”, since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.)
; and
c) a central securing assembly for adjusting and securing all the elements that form the wheel or rotor (col.12 line 24-col.13 line 8).
II) putting the turbine into operation for the turbine to attain the required high speed (fig.3: (137));
III) inputting a current of air-borne solid particles under a condition of negative pressure or suction at the bottom of the turbine (co.11 lines 11-13); and
IV) pulverizing the solid particles and dissociating the water within the solid particles (col.9 lines 3-11).

Both of the prior arts Sirotkin and Reiniger are related to a device that utilizing the centrifugal force for crushing the materials;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sirotkin to have a central securing assembly for adjusting and securing all the elements that form the wheel or rotor, c) a central securing assembly for adjusting and securing all the elements that form the wheel or rotor; II) putting the turbine into operation for the turbine to attain the required high speed (fig.3: (137)); III) inputting a current of air-borne solid particles under a condition of negative pressure or suction at the bottom of the turbine (co.11 lines 11-13); and IV) pulverizing the solid particles and dissociating the water within the solid particles (col.9 lines 3-11) as taught by Reiniger, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


    PNG
    media_image1.png
    912
    665
    media_image1.png
    Greyscale






















    PNG
    media_image2.png
    591
    638
    media_image2.png
    Greyscale

















Regarding claims 3 and 12 Young teaches wherein the outer shape (paragraph 0091: Illustrative Embodiments fig.19) of a top (fig.8: (140)) of the vanes or blades that is opposite a bottom part (fig.8: (120)) of the vane or blade that is attached to the central axis can be sinusoidal with square teeth or with vertices, triangular or polygonal (see fig.19 below), and 
where the outer shape of the top of the vanes or blades prevents material buildup in the stator walls, thus avoiding friction or restraint of the turbine (paragraph 0055).

    PNG
    media_image3.png
    475
    609
    media_image3.png
    Greyscale














Regarding claims 4 and 13 Young teaches wherein each vane or blade (paragraph 0091: Illustrative Embodiments fig.19) having a bottom portion (fig.19: (142)) that presents a straight shape at a first side (profile) and a concave shape (see fig.19 above) on a second side that is opposite to the first side, 
wherein the same side that has the concave shape has the lower inner slot (fig.19: (144)), so as, on the straight and concave form of the rotor vanes, a resonance chamber, with acoustic amplitudes and frequencies that generate an ultrasound condition, with measures higher than 120 dB caused by the high speed and the sound as generated by the lower inner slot due to the passage of air, is formed.
(the apparatus of Young carry out the limitation “so as, on the straight and concave form of the rotor vanes, a resonance chamber, with acoustic amplitudes and frequencies that generate an ultrasound condition, with measures higher than 120 dB caused by the high speed and the sound as generated by the inner slot due to the passage of air, is formed”, since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.).

Regarding claim 6, Sirotkin disclose the rotor of the turbine can have 6, 8, 10, 12, 16 or more pairs of vanes or blades (figs.1-2: (4)), and wherein the vanes or blades are located along the turbine's stator shape keeping a distance as defined around said stator.

Regarding claim 8, Sirotkin disclose wherein the current of air-borne solid particles entering the high-speed turbine at the bottom by suction or negative pressure go through the vanes or blades at high speed (paragraph 74).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sirotkin (RU2010107C1attached NPL, English Machine translation) in view of Reiniger (US4245999A) and Young (US20110042498A1) as applied to claim 1 above with respect to claim 2; and as applied to claim 7 above with respect to claim 11, and further in view of Gurol (US20040000069A1).
Regarding claims 2 and 11, Sirotkin in view of Reiniger and Young does not disclose the limitations of claims 2 and 11.
Gurol disclose a rotor (fig.4: (100)) comprising vanes (fig.4: (120)) have two upper open-chute-type holes (see fig.4 below) at each side of the vane, located immediately below the top of each vane, which allow as the wheel or rotor rotates inside a stator (106) for the free circulation of the vanes or blades inside the stator and a speed increase of the solid particles.
(the apparatus of Reiniger carry out the limitation “for the free circulation of the vanes inside the stator and a speed increase of the solid particles”, since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.)

    PNG
    media_image4.png
    629
    590
    media_image4.png
    Greyscale
  










Both of the prior arts Sirotkin and Gurol are related to a device that utilizing the centrifugal force for crushing the materials;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sirotkin in view of Reiniger and Young to have the vanes or blades also have two upper open-chute-type holes at each side of the vane, located immediately below the top of each vane, which allow as the wheel or rotor rotates inside the stator for the free circulation of the vanes inside the stator and a speed increase of the solid particles as taught by Gurol, thereby having wherein the vanes or blades further have two open-chute-type holes at each side of the vane, located immediately below a top of each vane or blade that is opposite a bottom part of the vane or blade that is attached to the central axis, which allow as the wheel or rotor rotates inside the stator for the free circulation of the vanes or blades inside the stator and a speed increase of the solid particles, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sirotkin (RU2010107C1 attached NPL, English Machine translation) in view of Reiniger (US4245999A) and Young (US20110042498A1) as applied to claim 1 above with respect to claim 5 and as applied to claim 7 above with respect to claim 9, and further in view of Peter (US3533567A).

Regarding claims 5 and 9, Sirotkin disclose the turbine is also mounted on a drive system supportive of its central axis (fig.1: see the drive on the right side), 

Sirotkin in view of Reiniger and Young does not disclose which allows the turbine to work at high speed and comprises a double gear box to attain its high speed.  

Peter disclose:
a) a stator (fig.5: (2b) and (2d)) having circular geometry with a duct at one end for the output of the solid pulverized particles and a duct for the input of solid particles to be pulverized (fig.6);
b) a wheel or rotor (fig.5: (2a) and (2c)) with vanes or blades (figs.4-5: (2a) and (2c)), located inside the stator;
 a drive system supportive of its central axis, which allows the turbine to work at high speed and comprises a double gear box to attain its high speed (col.2 lines 46-48 and col.8 lines 4-8).


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sirotkin in view of Reiniger and Young to have a double gear box to attain its high speed as taught by Peter, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 10, Sirotkin does not disclose wherein the rotational speed is in the range comprised from about 2,000 RPM to about 10,000 RPM.
However, having the rotational speed is preferably in the range comprised from about 2,000 RPM to about 10,000 RPM would have resulted from routine engineering practices and it therefore not patentable and would be obvious.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Sirotkin to the rotational speed is preferably in the range comprised from about 2,000 RPM to about 10,000 RPM, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753